Citation Nr: 0723852	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for folliculitis 
on the back of the neck and inferior scalp, currently rated 
as 10 percent disabling.  

2.  Entitlement to service connection for an injury to the 
right great toe and right second toe.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2006.  A transcript of the 
hearing has been associated with the claims file.  The Board 
notes that at the hearing, the veteran raised the issue of 
secondary service connection for a low back disorder.  
Transcript at 2-3 (2006).  The issue of secondary service 
connection for a low back disorder is not before the Board.  


FINDINGS OF FACT

1.  Folliculitis on the back of the neck and inferior scalp 
does not approximate 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  

2.  A disorder of the right great toe and right second toe 
was not manifest in service and is not attributable to 
service.  

3.  A low back disorder, to include degenerative disc disease 
of the lumbar spine, was not shown during service or within 
one year of separation from active service, and a low back 
disorder, to include degenerative disc disease of the lumbar 
spine is not attributable to service.  

4.  Hypertension was not shown during service or within one 
year of separation from service, and hypertension is not 
attributable to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for folliculitis of the back of the neck and inferior 
scalp have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

2.  A disorder of the right great toe and right second toe 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(2006).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(2006).

4.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred during service, 
and hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in April 2003 and June 2003; a 
rating decision in August 2003; a statement of the case in 
July 2004, and supplemental statements of the case in May 
2006December 2006, and February 2007.  The April 2003 and 
June 2003 letters preceded the RO's initial adjudication.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

I.  Evaluation
Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

In order for the veteran to receive the next higher 
disability rating of 30 percent under Diagnostic Code 7806, 
the disability picture associated with his service-connected 
skin disability should approximate 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In this case, a higher rating is not warranted.  

At the hearing, the veteran testified that his skin problems 
were intermittent throughout the year, and were exacerbated 
by heat and sweating, and involved the face and front and 
back of the neck.  Transcript at 1 (2006).  In a June 2006 
statement, the veteran noted that the skin disorder spread to 
different parts of his body on a year-round basis, and a 
January 2007 prescription reflects that he applies a topical 
cream twice per day.  In January 2007, he stated that his 
skin disorder affected areas to include his face, forehead 
and legs.  The Board notes that an August 2002 VA treatment 
record notes no skin rash.  

On VA examination in July 2003, signs of skin disease with 
crusting were noted on the posterior scalp, sparing the neck 
and upper back.  No ulceration, exfoliation, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limited motion were 
noted, and functional impairment was limited to discomfort 
with itching.  

On VA examination in March 2006, folliculitis and eczema were 
noted to be clear.  The report of examination specifically 
notes the percentage of exposed area affected was 0 and the 
percentage of the entire body affected was 0.  There was no 
ulceration, exfoliation, or crusting, and no scarring or 
disfigurement was noted.  The diagnoses were folliculitis in 
remission and eczema in remission.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the objective findings 
of the VA examiners to be more probative as to the degree of 
impairment in this case.  The Board finds that the evaluation 
currently assigned represents the degree of impairment due to 
the skin disorder.  The Board notes that while the veteran 
may have flare ups of the skin disorder, the evidence does 
not show that 20 to 40 percent of the entire body is affected 
or that 20 to 40 percent of the exposed areas are affected, 
or; and there is no evidence of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The July 2003 VA 
examination report specifically notes that the skin lesions 
were not associated with systemic disease, and did not 
manifest in connection with a nervous condition.  The Board 
notes that the July 2003 VA examination report notes 2 days 
per month of time lost from work.  The 10 percent evaluation 
currently assigned contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are granted.  

In regard to an extraschedular evaluation, the Board notes 
that the evidence does not show that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The March 2006 VA examiner 
specifically noted that the skin disorder had no affect on 
occupational functioning.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for a cardiovascular disorder and arthritis 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy, and there has been no assertion of 
such.  Thus, he is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005).

Right Great Toe and Right Second Toe

The veteran contends that he has a disorder of the right 
great toe and right second toe related to service.  
Initially, the Board notes that service medical records are 
negative for complaints, findings, or a diagnosis of a 
disorder of the right great toe or second toe.  The August 
1957 separation examination report shows that the feet were 
normal.  

To the extent that he asserted, in a January 2007 statement 
in support of the claim, that he broke his right big toe and 
right second toe at the time of the documented fall during 
service in 1954, the service medical records show that he 
fractured the left toe during service in 1954, not a right 
toe.  The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
addition, while the veteran's opinion is not competent in 
regard matters requiring medical expertise, such as diagnosis 
or causation, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007).  

The Board finds the veteran's report of having fractured his 
right toe in service to be inconsistent with the record.  The 
service medical records clearly show a fracture of the left 
toe, not the right.  Based on the contemporaneous service 
medical records, including the records specifically noting no 
other complaints other than in regard to the left toe, 
together with the absence of any reference to a broken right 
toe in service or until the assertion in a January 2007 
statement, the Board finds the veteran's assertion in regard 
to having fractured the right toe in service to be 
inconsistent with the record and not credible.  

The Board notes that on VA examination in March 2006, the 
examiner noted bilateral flat foot, a right-sided limp, and 
that the veteran could not do much standing, squatting or 
rising on the toes and heels.  An October 2006 VA treatment 
record notes pes planus and degenerative joint disease of the 
feet.  A December 2006 VA treatment record notes a problem 
with the distal interphalangeal joints and proximal 
interphalangeal joints making the center digits hit the top 
of the shoe.  There is, however, no competent opinion linking 
any disorder of the right great toe or second toe to service.  

In sum, service medical records are negative for a right 
great toe or right second toe disorder, and there is no 
competent evidence linking any disorder of the right great 
toe or right second toe to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

Low Back Disorder

The veteran asserts that a low back disorder is related to 
service.  An April 2003 statement in support of the claim and 
an October 2005 VA treatment record note that the veteran 
attributed back arthritis to a fall in the swimming pool in 
service.  

The issue in regard to the whether a back disorder is related 
to service requires competent evidence.  Service medical 
records are negative for complaints or findings of a low back 
disorder.  As noted above, the veteran is competent to report 
his symptoms.  Espiritu, supra.  Competence and credibility, 
however, are to be distinguished. The treatment records in 
association with the fall in the pool in December 1954 
specifically note no complaints other than in association 
with the left toe.  Thus, the Board finds the veteran's 
assertion in regard to having injured his back in service in 
the 1954 fall to be inconsistent with the contemporaneous 
treatment records.  Significantly, at separation in August 
1957, the spine and musculoskeletal system were normal.  

In addition, post service records show an onset of a low back 
disorder many years after service.  In fact, a March 1974 VA 
treatment record specifically notes x-ray examination of the 
sacroiliac joints was normal.  In a January 1987 VA treatment 
record, the examiner noted a history of arthritis in the back 
for 22 years, not since service.  

The initial evidence of a back disorder is a VA computed 
tomography (CT) scan of the lumbar spine in May 2006 showing 
multilevel degenerative disc disease, worse at the L4-L5 
level.  There is, however, no competent evidence linking 
degenerative disc disease of the lumbar spine to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Hypertension

Initially, the Board notes that, to the extent that the 
veteran has asserted, to include in a June 2006 statement in 
support of the claim, that hypertension was caused by pain 
due to arthritis, the veteran is not service connected for 
arthritis.  As noted, in the May 2006 supplemental statement 
of the case, there is no competent evidence that hypertension 
was caused or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 
439 (1995).  

In addition, the Board finds that service connection for 
hypertension on a direct basis is not warranted.  Service 
medical records are negative for findings or complaints in 
regard to hypertension.  The December 1954 service entrance 
examination report shows the heart and vascular system were 
normal.  Blood pressure was 120/70.  X-ray examination of the 
chest in December 1954 showed the heart, lungs, and 
mediastinal shadows were normal.  X-ray examination of the 
chest in February 1956 was normal, and the finding on chest 
x-ray examination in August 1957 was limited to a calcified 
node on the left hilum.  The August 1957 separation 
examination report shows that the heart and vascular system 
were normal.  Blood pressure was 104/68.  

The initial diagnosis of hypertension was many years post 
service.  On VA examination in January 1962 blood pressure 
was 100/70.  The heart had a normal sinus rhythm without 
murmurs.  A June 1974 record shows a diagnosis of labile 
hypertension.  A VA treatment record, dated in September 
1974, notes essential hypertension.  The Board notes that a 
January 1987 VA treatment record, notes a history of high 
blood pressure for seven years, and VA treatment records, to 
include a December 1998 record and a March 1999 record note a 
history of hypertension for more than 20 years.  Regardless, 
there is no competent evidence of hypertension during service 
or within the initial post-service year, or that hypertension 
is otherwise related to service.  

As noted, the veteran is competent to report his symptoms; 
however, the Board finds the contemporaneous service medical 
records, to include the separation examination report showing 
a normal heart and vascular system, coupled with the absence 
of any competent evidence relating hypertension or any 
cardiovascular disorder to service to be more probative and 
more reliable than the veteran's unsupported lay opinion.

Hypertension was not shown during service or within one year 
of separation, and hypertension is not proximately due to a 
service-connected disability.  A preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.








ORDER

An evaluation in excess of 10 percent for folliculitis on the 
back of the neck and inferior scalp is denied.  

Service connection for a right great toe and a right second 
toe disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for hypertension is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


